UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-6249



ROSS ALLEN BERRYMAN,

                  Petitioner - Appellant,

          v.


SUPERINTENDENT RANDY LEE,

                  Respondent - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:00-cv-00058-GCM)


Submitted:     April 24, 2008                 Decided:   April 30, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Ross Allen Berryman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Ross Allen Berryman seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2254 (2000) petition.               We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

                  Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).             This appeal period is “mandatory

and jurisdictional.”           Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

                  The district court’s order was entered on the docket on

October 30, 2000.           The notice of appeal was filed on January 8,

2008.*      Because Berryman failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts       and    legal   contentions   are     adequately   presented   in   the




        *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                         - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -